Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 1 of 13

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF ALBERTO
SAFRA FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28
U.S.C. § 1782

Case No. 21-MC _

 

 

DECLARATION OF ALBERTO SAFRA

|, Alberto Safra, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury
under the laws of the United States, as follows:

1 I submit this declaration in support of my Application and Petition For An Order
To Conduct Discovery From Dr. Susan Bressman (Bressman”), Dr. El L Diamond

Diamond”). Dr. Valentin Fuster (“Fuster”), Dr. Viviane Tabar (“Tabar’), Mount Sinai Health

 

System (“Mount Sinai”), Memorial Sloane Kettering Cancer Center (MSKCC” and together
with Bressman, Diamond, Fuster, Tabar, and Mount Sinai, the “Respondents”) For Use In A
Foreign Proceeding Pursuant To 28 U.S.C. § 1782 (1782 Application”).

2. Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the 1782 Application and accompanying Memorandum of Law.

3. Unless otherwise indicated, all facts set forth in this declaration are based upon:
(a) my personal knowledge: and (b) my review of relevant documents.

4. All exhibits attached hereto are true and accurate copies, or true and accurate
excerpis of those copies. Where an exhibit is in a foreign language a certified translation is

provided.
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 2 of 13

I. PERSONAL BACKGROUND

5. | am a businessman based in Brazil and the son and legal heir of Mr. Joseph
Yacoub Safra.! From 2009 to 2019.1 was one of the management heads at Banco Safra S.A.
In 2019, | founded ASA Investments, a multi-strategy asset management fund, of which Pm
currently Chief Executive Officer.
im FACTUAL BACKGROUND

A. Family and Business Background

6. Our family—the Safra family—originated from Lebanon and Svna and
immigrated to Brazil in 1952. In 1955, my late father, Joseph Safra, founded Banco Satra S.A.,
which is headquartered in So Paulo, Brazil. (Banco Safra”). and has become. one of the largest
private banks in Latin America and is now part of the Safra Group. Joseph Safra served as the
leader of the Safra Group from 1963 until ns death on December 10, 2020. In addition to
Banco Safra, the Safra Group’s banking holdings include G) J. Safra Sarasin, headquartered in
Basel, Switzerland, and (ii) Safra National Bank of New York, headquartered in New York
City, USA.* The Safra Group’s diverse portfolio includes finance, real estate, and agribusiness.

7. lam one of Joseph Safra and my mother, Vicky Safra’s, four children. I jormed
the management of the Safra Group in 2004 and became responsible for Banco Satra in 2007.
In my experience, my work was consistently appreciated by bank management, including my

father, Joseph Safra. From 2007 to 2019.4 while | was a head of the bank’s management, the

 

' My father, Mr. Joseph Safra was married to my mother, Vicky Safra, and the couple had 4 children: 4) myself,
(i) Jacob Joseph Safra (“Jacob”), Git) Esther Safra Dayan CEsther”) and Gv) David Joseph Safra “David

* See Annual Report 2020, p. 35 — ht wy satrasar sh annual report 2020, pdf.
SNYBNY is owned by Safra National Bank of New York Holdings Limited (SNBNY Holdings”), a company
incorporated under the laws of Gibraltar, Spain, with its registered office in Gibraltar. | am a shareholder of Class
B shares in SNBNY Holdings.

* See Banco Satta S.A, Official Announcement, March 6, 2008, available at

   

 

   

Loon iniomet

 

    

 

 

 

    

s=hmipresaria | & napinsordengcao= 100082.
“See Banco Safra S.A. Annual Report, Decernber 31, 2019, avail lable al
fy fra com br/data/iles/CB/7/s2/F a/F D787 o2 8k DDE a7EoreFoC2/Demo

“szoconsolidade®s2012 2010C ontadaro&os pdt .

 
 

 

https /Avwiwisa oconiabels

 
    

bk
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 3 of 13

bank’s profits increased from RS 830,9 million to R$ 2,2 billion, the credit portfolio from
R$ 28,3 billion to 111 billion, the net equity from R$ 3,9 billion to 11,9 billion and the default
rates decreased from 2% to 0.6%.
8. In 2010, six years after | jomed the management of the Safra Group, my brother
David also joined the management of Banco Safra.
B. My Father’s Original Wills
9. My father devoted substantial time. attention and care during his lifetime to his
estate planning. This planning included donating most of his assets to my mother and his
children during his lifetime, including donations of shares in Banco Safra and SNBNY
Holdings, among other entities around the world, to me. With respect to his remaiming assets,
my father executed the Original Wills in 2010 and 2018, which addressed the distribution of
his assets in Brazil and around the world after his death, and provided for distributions to my
siblings, mother, and me as discussed below:
* October 2010 Will, On October 29, 2010, my father executed a will in S80
Paulo, Brazil (October 2010 Will”) in which he distributed his shares and
membership interests in a number of companies, including, inter alia, JS
Administragdo de Recursos S.A., Safra Capital Management Limited, Banco
Safra S.A. and Banque Safra Luxembourg S.A., to his sons (including me) in
equal siakes, with reservatiom of usufruct. The October 2010 Will also
distributed, inter alia, his interests in multiple investment funds in the Bahamas
and companies noi related to the financial markets to his four children, including
me, The October 2010 Will was subsequently registered in Bern, Switzerland
on June 12, 2012.
e June 2018 Will On June {3, 2018, Joseph Safra executed a will in New York

(‘June 2018 Will”) in which he distributed, inter alia, all and any of his assets
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 4 of 13

Cc.

10.

e

and rights related to his wealth in Brazil, including equity mterests in financial,
real estate, industrial, and commercial cornpanies, including Banco Safra S.A.,
J. Safra ParticipacSes $.A., Filbert Participacées S.A.. and Tehama
Participacdes S.A. The assets subject to the June 2018 Will were to be
distributed as follows: 55% fil] ownership to my father’s children (further
subdivided into 28% distributions to each son, including me, and 16% to my
sister Esther), 45% bare ownership (“nua propriedade’’) to my father’s children,
including me, with reservation of usufruct.

November 2018 Will. Subsequently, on November 30, 2018, my father
executed another will (November 2018 Will”) to dispose of his assets. and
rights that are not situated in Brazil and Bahamas, including 100% of the shares
of SNBNY Holdings. One hundred percent of the Class A shares in SNBNY
Holdings were to be distributed to my mother, Vicky Safra. Class B shares in
SNBNY Holdings were to be distributed as follows: 28% in equal shares to each
son. including me, and 16% to my sister Esther.

My Father’s Deteriorating Health Conditions in 2019

During the latter stages of his life, my father battled a number of health ailments,

Ll.

Shortly after my father executed the June and November 2018 Wills, his

physical and mental functioning entered into an alarming and rapid decline. The onset of such

decline became increasingly evident when my father fell and sustained a femural fracture in

January 2019. He received treatment for.this femural fracture at Mount Sinaiin. New. York.
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 5 of 13

12. During the course of my father’s medical treatments, our family members,
including my mother, my siblings, and myself, kept each other apprised of my father’s health
condition through electronic group chat messages on the WhatsApp platform Some of my
father’s physicians in Bravil—imcluding his long-time personal physician, Dr. Jairo Tabacow
Hidal—were included or referenced in these chal groups.

a) My Father's Neurological and Cognitive Conditions Rapidly Deteriorated in

2019

 

° See Exhibit: at ps. A certified translation of the excerpts in Exhibit 1 are excerpted hereto as Exhibit 2.
° See Exhibit 1 at p. 1.
"See Exhibit 1 at pt.
5 See Exhibit 1 at p.t.
° See Exhibit f at p.1.
' See Dxhibit 1 at p.t.
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 6 of 13

iS. My father’s condition did not improve in the summer of 2019.

 

U See Exhibit 1 at p.
"2 See Exhibit 1 at p.
23 See Exhibit 3 at p.
exhibit 3 at p.
See Exhibit 1 at p.
© Sea Exhibit 3 at p.
" See Exhibit 3 at p.
'8 See [ixhibit 3 at p.
'S See Exhibit 3 at p.
20 See Exhibit 4 at p.

14 See

 

BOR Re be a met et oe

. Acertified translation of the excerpts in [Exhibit 3 are excerpted hereto as Exhibit 4.

6
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 7 of 13

 

4! See Exhibit 3 at p. 2. 3.

* See Exhibit i at p. 2.

3 See Exhibit 3 at pp. 2,3.

*4 See Exhibit 5 at p. 1. A certified translation of the excerpis in Exhibit 5 are excerpted hereto in Exhibit 6.

* See Exhibit 1 at p. 2:
2 See Lixhibit 3 at p. 2, 3.
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 8 of 13

ai) My Father Receives Treatment In New York

ho

2. Starting in or around August 2019, my father’s Brazilian physicians began
consulting with specialists in New York. including the Respondents. Such consultations
included havine my father travel to New York in September 2019 to meet with “Dr. Fuster,
cardiologist: Dr. Bressmann: neurologist, and Dr. Diamond: neuro-oncologist.°”’ During the
course of such consultations, the Respondents received updates about my father’s medical
condition from his physicians in Brazil and provided advice and treatment concerning my

father’s declining neurological and cognitive functioning.

 

*" Dr Hidal’s September 25, 2019 Report, p.1. See Exhibit 7. A certified translation of Exhibit 7 1s attached
hereto as Exhibit 8.

* See Exhibit 3 at p. 1.

* See Exhibit 3 at p. 3.

* See Uixhibit 3 at p. 4.
Case 1:21-mc-00640-GHW Document5 Filed 08/05/21 Page 9 of 13

 

See Exhibit 3 at p.
“4 See Exhibit 3 at p.
See Exhibit 3 at p.
*© See Exhibit 1 at p.
* See Exhibit 1 al p.
*® See Exhibit 1 at p.
* See Exhibit 1 at p.
® See Exhibit 1 at p.
See Exbubit 1 at p.
© See Uixhibit 3 at p.
8 See Exhibit 4. Dr. Hidal was the Satra family’s doctor since 2003 and led the group of doctors who treated
Joseph Safra from 2018 to 2020,

wwe We es Gat

oe
Case 1:21-mc-00640-GHW Document 5 Filed 08/05/21 Page 10 of 13
ee
eee

D. Disagreements with Family Members Make Working Conditions
Unbearable And Push Me Out of the Family Business

28. Since 2010, when he joined the management of Banco Safra, my brother David
never accepted the role that was determined for him by our father, Joseph Safra. David wanted
to increase his control over areas of the bank for which I was responsible. David's ambition
for more power and influence led to substantial professional and personal disagreements with
me, These disagreements were ordinarily resolved by our father, Joseph Safra, who upheld the
division of responsibilities that was defined vears before. My father handled the bank’s
management from an exclusive business standpoint and always. valued. my leadership and
decisions. As my father’s health deteriorated, however, he was increasingly unable to mediate
these issues.

29. With our father bed-ridden in 2019, the disagreements between me and David
deepened and intensified. The absence of mv father’s leadership substantially changed the
dynamics of the family’s decision-making in the bank. These circumstances gradually led to
the depletion of my management powers to the point that | was precluded from performing my

functions at the bank. I had no option but to leave the management of Banco Safra in October
2019, remaining in the company as a shareholder. My resignation was followed by that of the
then-CEO and the COO of Banco Safra, who also left the bank. I subsequently began to devote
myself to my personal projects, including founding ASA Investments, a multi-strategy asset
management that operates a wide range of investment funds, with offices in Sao Paulo and New
York.

30. In this context, certain family members began retaliating against me by

opposing my attempts to visit my father, isolating me from the various family busiesses, and,

as | later found out, taking decisions to harm my nights.

16
Case 1:21-mc-00640-GHW Document 5 Filed 08/05/21 Page 11 of 13

31. As a result, | was able to visit my father on only about four occasions until his
last hospitalization in 2020. During those visits, | was dismayed to see that mv father’s

condition had not improved and had only worsened. My father passed away on December 10,

E. During the Testamentary Proceedings In Switzerland, | Learned of the
New Wills

32. Following my father’s death, testamentary proceedings were initiated in
Switzerland. In May 2021, during the course of those proceedings. I for the first time received

documentary information that In November and December 2019-—-while my father was

my father made changes to the Original Wills that completely cut off my succession rights,
correspondingly benefited mv siblings. and were in direct conflict with the estate planning that
my father had conceived for years, including his wills of 2010 and 2018.

33, The changes to the Original Wills were reflected in the three New Wills that
purported to both revoke the Original Wills (which contemplated me as a beneficiary, see supra
“9) and exclude me as a beneficiary. The New Wills were executed on November 1& and 29,
2019 (November 2019 Wuls), and December 5, 2019 ("December 2019 Will”). The
November 2019 Wills were executed in Switzerland and encompassed assets situated in the
Bahamas. Gibraltar, and other locations. The December 2019 Will was execuled in New York
and encompassed assets situated in Brazil. My mother is the personal representative of Mr.
Salra’s estate appointed under the purported New Wiis.

F My Efferts to Obtain Information From Brazilian Doctors

34. I diligently sought to obtain evidence in Brazil, where my father was also
treated, in support of the contemplated Swiss proceedings. Accordingly, on June 9, 2021, I

requested that my father’s medical team m Brazil provide medical records pertaining to my

ll
Case 1:21-mc-00640-GHW Document 5 Filed 08/05/21 Page 12 of 13

father’s treatment and health conditions from January 1, 2018 to December 10, 2020. On June
11,2021, certain Brazilian medical records were produced save for records from two Brazilian
doctors who objected to the application. I subsequently moved to compel production of that
outstanding information from those two doctors before the 25" Civil Court of Sao Paulo. On
July 2. 2021, the 25" Civil Court of Sao Paulo granted my motion to compel. The order is

expected to be complied with in the near term.**

 

 
Case 1:21-mc-00640-GHW Document 5 Filed 08/05/21 Page 13 of 13

“A
“ ff Pa
| declare under penalty of perry pursuant to 24 US. 4 1746 ee i@Ws GF ihe Linitest
Sates Wal be POrecowie I§ WUE aa COTTECT. f

f

 

nm SAC? PALO} BRAT

 

 

& iPwertes Katies

  
